Title: To James Madison from Enos Briggs and Others, 27 April 1801 (Abstract)
From: Briggs, Enos
To: Madison, James


27 April 1801, Salem, Massachusetts. Encloses copy of a letter written from Kingston, Jamaica, by an American ship captain, containing details of his vessel’s capture by British warship off Cuba. In the letter the captain explains that his vessel was taken to Jamaica for condemnation, and there are other Americans in the Jamaican port “in the same situation as myself.” There is little hope of fair treatment at the condemnation hearings, “let your papers be ever so clear your chance is no better then that of tossing up a dollar.”
 

   
   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, box 10). RC 2 pp.; signed by Briggs and Philip and Abijah Chase. Enclosure is Edmund Upton to Messrs. Upton, Porter, and Co. of Salem, 25 Mar. 1801 (3 pp.).


